           Case 1:17-cr-00243-SHS Document 581 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
              v.
                                                     17-CR-243 (SHS)
 CHRISTOPHER WILSON,
                            Defendant.               OPINION & ORDER



SIDNEY H. STEIN, U.S. District Judge.
    On April 9, 2019, this Court sentenced defendant Christopher Wilson to 78 months’
incarceration after he pleaded guilty to conspiracy to commit wire fraud in connection with a
massive fraudulent telemarketing scheme. (J., ECF No. 446.) He is currently serving his
sentence at the Elkton Federal Correctional Institution in Lisbon, Ohio (“FCI Elkton”), and is
projected to be released on January 25, 2025. (Def’s Mot. at 1, ECF No. 576.) Wilson now
moves pro se under the compassionate-release statute, 18 U.S.C. § 3582(c)(1)(A), to reduce the
remainder of his sentence to time served. (Id.) The compassionate release statute allows a
court to grant a sentence reduction upon a defendant’s motion for “extraordinary and
compelling reasons,” provided the “defendant has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility.”
18 U.S.C. § 3582(c)(1)(A). Since Wilson submitted a request to the warden of FCI Elkton on
June 7, 2020, it appears that he has exhausted his administrative rights. (Def’s Mot. Ex. A,
ECF No. 576.)
    Wilson contends that his pre-existing health conditions, combined with the danger of
COVID-19 infection at FCI Elkton, constitute “extraordinary and compelling reasons” to
grant a sentence reduction under 18 U.S.C. § 3582(c)(1)(A). Courts have recognized that the
risks of COVID-19 infection for defendants with pre-existing health conditions can provide
extraordinary and compelling reasons for a sentence reduction. See, e.g., United States v.
Graham, No. 16-CR-786-02, 2020 WL 5604050, at *3 (S.D.N.Y. Sept. 17, 2020); United States v.
Zukerman, 451 F. Supp. 3d 329, 334-35 (S.D.N.Y. 2020). Although Wilson, age 35, does not fall
within a high-risk age group for severe COVID-19 illness, he claims he suffers from asthma,
sleep apnea, and gastrointestinal reflux disease. (Def’s Mot. at 1, 4.) Moreover, he has already
contracted COVID-19 once while at FCI Elkton, which currently reports two active COVID-19
cases among inmates and two active COVID-19 cases among staff. Def’s Mot. at 5; BOP:
COVID-19 Update, Fed. Bureau Prisons, https://www.bop.gov/coronavirus/ (last updated
Sept. 29, 2020).
           Case 1:17-cr-00243-SHS Document 581 Filed 09/30/20 Page 2 of 2




     Regardless of whether these factors constitute “extraordinary and compelling
circumstances,” the Court must also find that “the factors set forth in section 3553(a)” favor a
reduction. 18 U.S.C. § 3582(c)(1)(A). These factors mandate consideration of, inter alia, “the
need for the sentence imposed . . . to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the offense,” as well as “the kinds of sentence
and the sentencing range established for . . . the applicable category of offense committed by
the applicable category of defendant as set forth in the guidelines.” 18 U.S.C. § 3553(a)(2)(A),
(a)(4)(A). Here, the Court finds that a sentence reduction is not warranted. Wilson’s conduct
was extremely serious. He pled guilty to participating in a large-scale, multiyear
telemarketing scheme that targeted primarily people over seventy years old, defrauding
them out of millions of dollars. (See PSR ¶¶ 12–25, ECF No. 548.) Wilson deliberately preyed
on the victims’ vulnerabilities to convince them to invest money in the scheme, sometimes
denuding the elderly victims of their life savings. (Sentencing Submission 2–3, ECF No. 408;
Sentencing Tr. 19, ECF No. 478.) Wilson was a manager or supervisor for the conspiracy and
personally responsible for a loss of $550,000 to $1.5 million. (PSR ¶¶ 6, 24–25; Sentencing Tr.
17, ECF No. 478.) The Sentencing Guidelines range for Wilson’s conduct was 87 to 108
months’ imprisonment (PSR ¶ 6, ECF No. 548), significantly higher than the 78-month
sentence ultimately imposed by this Court. (J., ECF No. 446.) Wilson has only served a small
fraction—approximately twenty percent—of his sentence since his incarceration on June 3,
2019. (Id.) Under these circumstances, the Court cannot find that the section 3553(a) factors
support Wilson’s requested sentence reduction.
    Accordingly, IT IS HEREBY ORDERED that Wilson’s motion for a sentence reduction is
denied. The Clerk of Court is directed to mail a copy of this Order to defendant as follows:
Christopher Wilson [79656-054], FCI Elkton, Federal Correctional Institution, P.O. Box 10,
Lisbon, OH 44432.
Dated: New York, New York
       September 30, 2020




                                                2
